DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant should note that the instant application has been reassigned to a new examiner. The Art Unit location of this application remains the same.

Status of the Claims
Pursuant to the amendment dated 04/25/2022, claims 6 and 11 have been cancelled.  Claims 2 and 3 have been cancelled in a previous communication.  Claims 1 4, 5, 7-10, and 12-23 are pending and under current examination.  

All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment to claim 9 has introduced the phrase “g/mol” in line 3.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the new matter concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the term “low molecular weight polyethylene glycol”, which is a relative term and also recites language indicating a molecular weight of the low polyethylene glycol within parentheses in line 3.  This renders the claim indefinite because it is unclear whether the language within the parentheses further limits the invention or merely provides examples of the molecular weight.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above. 

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. On page 7, Applicant argues that the addition of the phrase “g/mol” overcomes the obviousness rejection; however, the statement is in parentheses and as stated in the rejection previously, it is unclear whether the language within the parentheses further limits the invention or merely provides examples of the molecular weight.

Conclusion
Claims 1, 4, 5, 7-10, and 12-23  are free of the prior art.  
The amendment to the claims requiring the presence of MCTs has overcome the obviousness rejection over De Tommaso (of record).  There is no teaching in the prior art that would lead one having ordinary skill to add MCTs to the composition disclosed by De Tommaso.  In view of the amendment to the claims, the examiner considers the closest prior art to be Simon et al. (EP 0391369; cited in the IDS filed 12/27/2021).  Simon discloses a pharmaceutical composition containing MCT, a phospholipid that may be lecithin derived from soy, and bile salt.  The composition also contains water; however, Simon’s compositions are intended to be emulsions (see e.g. title, abstract, page 1, lines 29-30).  The examiner considers the language recited in claim 1, lines 9-10 “where the said composition is a clear and one-phase aqueous solution and is substantially free of solid particles or oil droplets” to exclude any composition that is any type of emulsion, nanoemulsion, or microemulsion.  This interpretation is in view of the definitions provided in the specification for the terms “one-phase” and “aqueous solution”:
As used herein, the term “one-phase” describes a liquid which is substantially free of solid particles, oil droplets, or other detectable aggregates or super molecular structures in the nanometer (>5 nm and ≤1000 nm), micron or micrometer (>1 micron and ≤1 millimeter) or greater (>1 millimeter) size range. Any object in water of size less 5 nm falls in the size range of single or un-aggregated molecules, therefore is regarded as a true solution or one-phase solution. 

As used herein, “aqueous” means that the composition is made with water as the main solvent with its concentration greater than the concentration of any other liquid solvent.

Claims 1, 4, 5, 7, 8, and 12-23 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617